                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION


REGINALD E. JONES, JR.,

                Petitioner,

       v.                                                 Case No. 4:19-cv-00483-FJG

DARRYL FORTÉ, Jackson County Sheriff;
and DIANA TURNER, Director of the
Jackson County Department of Corrections,

                Respondents.

                              EMERGENCY MOTION FOR STAY

       COMES NOW Petitioner, through counsel, and respectfully moves the Court to issue an

emergency stay enjoining the State of Missouri from undertaking any retrial in Petitioner’s

underlying state criminal case, State of Missouri ex rel. Reginald E. Jones, Jr., cause number

1716-CR05421-01, until Petitioner has an opportunity to litigate his Petition before this Court.

In support, Petitioner states the following:

I.     Background Facts and Procedural History

1.     On June 13, 2019, the Honorable Kevin Harrell issued an oral Order declaring a mistrial,

       which is the subject of the instant Petition.

2.     Judge Harrell directed the parties to appear on June 14, 2019, at 10:30AM to schedule a

       new trial.

3.     Judge Harrell stated that this new trial would be set for Monday, June 17, 2019.

4.     Judge Harrell subsequently continued Petitioner’s retrial to begin on Monday, June 24,

       2019.




            Case 4:19-cv-00483-FJG Document 3 Filed 06/21/19 Page 1 of 5
5.     On June 13, 2019, the same day of the mistrial in question, Petitioner ordered the

       transcripts of the critical trial days of June 12, 2019, and June 13, 2019. Petitioner was

       informed that the transcripts were not immediately available, and that the transcripts

       would be generated as soon as possible.

6.     These transcripts are not yet available but are critical to this proceeding.

7.     On June 14, 2019, Petitioner filed a writ of prohibition in the Missouri Court of Appeals,

       challenging his retrial. That writ was summarily denied the same day.

8.     On June 14, 2019, Petitioner filed a writ of prohibition in the Missouri Supreme Court.

       That writ was summarily denied without prejudice on June 20, 2019.

9.     On June 21, 2019, Petitioner’s lead state-court trial counsel, Paige Bremner, served

       copies of the Petitioner’s Verified Petition for Writ of Habeas Corpus on all parties.

10.    Also on June 21, 2019, Ms. Bremner moved Judge Harrell for a stay of Petitioner’s retrial

       to allow Petitioner to litigate the instant cause of action before this Court. Judge Harrell

       denied Ms. Bremner’s motion for stay.

II.    Legal Standard

       “A court of the United States may not grant an injunction to stay proceedings in a State

court except as expressly authorized by Act of Congress, or where necessary in aid of its

jurisdiction, or to protect or effectuate its judgments.” 28 U.S.C. § 2283 (emphasis added). A

stay is necessary in aid of a court’s jurisdiction when a further state court proceeding would

cause irreparable harm. E.g., Swann v. Charlotte-Mecklenburg Bd. of Ed., 501 F.2d 383, 384 (4th

Cir. 1974); Wulp v. Corcoran, 454 F.2d 826 (1st Cir. 1972); In re McMullen, 189 B.R. 402

(Bankr. E.D. Mich. 1995). In the context of a criminal prosecution, “the threat to the plaintiff's




                                                 2



         Case 4:19-cv-00483-FJG Document 3 Filed 06/21/19 Page 2 of 5
federally protected rights must be one that cannot be eliminated by his defense against a single

criminal prosecution.” Younger v. Harris, 401 U.S. 37, 46 (1971).

III.    Argument

        “The Double Jeopardy Clause provides that ‘[n]o person shall ... be subject for the same

offence to be twice put in jeopardy of life or limb.’” Gouveia v. Espinda, 17-16892, 2019 WL

2439422, at *6 (9th Cir. June 12, 2019) (quoting U.S. Const. amend. V). “The Clause embodies

the principle that ‘the State with all its resources and power should not be allowed to make

repeated attempts to convict an individual for an alleged offense.’” Id. (quoting Green v. United

States, 355 U.S. 184, 187 (1957)). “‘[T]he general grant of habeas authority in § 2241 is

available for challenges by a state prisoner who is not in custody pursuant to a state court

judgment-for example, a defendant in pre-trial detention or awaiting extradition.’” Stow v.

Murashige, 389 F.3d 880, 886 (9th Cir. 2004) (quoting White v. Lambert, 370 F.3d 1002, 1006

(9th Cir. 2004).

        A double jeopardy claim is an exception to the Younger abstention doctrine. Wilson v.

Czerniak, 355 F.3d 1151, 1157 (9th Cir. 2004) (“double jeopardy claims present an exception to

the general rule requiring federal courts to abstain from interfering with pending state

proceedings”); Mannes v. Gillespie, 967 F.2d 1310, 1312 (9th Cir. 1992) (same); Schillaci v.

Peyton, 328 F.Supp.2d 1103, 1105 (D. Haw. 2004) (same). Likewise, it is well settled that the

Rooker-Feldman doctrine is inapplicable to cases seeking habeas corpus relief. See In re Gruntz,

202 F.3d 1074, 1079 (9th Cir. 2000) (“It is well-settled that the Rooker–Feldman doctrine does

not touch the writ of habeas corpus.”). And Petitioner has exhausted his state remedies by

seeking a stay from the trial court and seeking a writ of prohibition from every appellate avenue

available at the state level.


                                                 3



          Case 4:19-cv-00483-FJG Document 3 Filed 06/21/19 Page 3 of 5
       If the retrial against Petitioner is allowed to proceed, he will be irreparably harmed

because the instant habeas corpus claim’s very core—the right to be free from a subsequent

prosecution—would be thwarted. See Gouveia, 2019 WL 2439422, at *11 (quoting Abney v.

United States, 431 U.S. 651, 661 (1977) (Retrying Gouveia would expose him to the exact evils

against which the Double Jeopardy Clause protects—that is, ‘the personal strain, public

embarrassment, and expense of a criminal trial more than once for the same offense.’”). This is a

strong showing of irreparable harm. The state court proceeding at a fast pace to retry Petitioner

would prevent this Court from reviewing Petitioner’s cause of action, thwarting this Court’s

review and jurisdiction because the instant cause of action would become moot. Moreover,

Congress has authorized injunctive relief pursuant to writs of habeas corpus. See 28 U.S.C.

§ 1651(a).

IV.    Conclusion

       Petitioner would suffer irreparable harm if this Court does not grant the instant stay.

Petitioner’s unlawful retrial is scheduled to begin on the next business day. He faces the jeopardy

of at least two sentences of life without parole. The interests of justice, the equities, and

Petitioner’s fundamental rights can be protected no other way. Accordingly, Petitioner

respectfully moves the Court to enter an Order staying the trial in the underlying state cause of

action so Petitioner can pursue this cause of action before this Court.

       WHEREFORE, respectfully moves the Court to issue an emergency stay, and enjoin the

State of Missouri from retrial in Petitioner’s underlying state cause of action, until Petitioner has

an opportunity to litigate his Petition before this Court.




                                                   4



          Case 4:19-cv-00483-FJG Document 3 Filed 06/21/19 Page 4 of 5
                                CERTIFICATE OF SERVICE

       I hereby certify that on June 21, 2019, I electronically filed the foregoing with the Clerk

of the Court for the United States District Court for the Western District of Missouri by using the

CM/ECF system.

       I further certify that a true and correct copy of the foregoing was personally served on the

following individuals:

               Darryl Forté
               Jackson County Sheriff
               4001 NE Lakewood Court
               Lee’s Summit, MO 64064

               Diana Turner
               1300 Cherry Street
               Kansas City, MO 64106

       I further certify that a true and correct copy of the foregoing was served on the following

individuals:

               Bryan Covinsky
               County Counselor
               bcovinsky@jacksongov.org

               Sarah Castle
               Assistant Prosecuting Attorney
               scastle@jacksongov.org

               Dion Sankar
               Assistant Prosecuting Attorney
               dsankar@jacksongov.org

               Lauren Dollar
               Assistant Prosecuting Attorney
               ldollar@jacksongov.org

               The Honorable Kevin D. Harrell
               div18.cir16@courts.mo.gov



                                                     /s/ Michael K. Hill

                                                 5



         Case 4:19-cv-00483-FJG Document 3 Filed 06/21/19 Page 5 of 5
